Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1, 14-17.  Case in point, prior art Kashwabara teaches a supporting member (11) being a flat-plate (it is taught that layer 11 has a planarization film 13  atop it, thus forming a flat surface); a metal layer (layer 17 us taught to be a meta anode layer) formed on a first surface of the supporting member; and a resin cured layer (layer 15 is taught to be a photosensitive resin) formed on a surface of the metal layer, which surface is opposite to the supporting member, wherein the metal layer has a reflectance being between 23-41% with respect to a light having a wavelength of a visible light or any wavelength of an ultraviolet light (it is taught that these absorptance values are for EM of 400-800 nm) and an absorptance being between 20-40% with respect to a light having any wavelength of an ultraviolet light (it is taught that these absorptance values are for EM of 400-800 nm).  However, prior art fails to teach “…the metal layer has a reflectance being greater than or equal to 40% with respect to a light having a wavelength of a visible light or any wavelength of an ultraviolet light and an absorptance being greater than or equal to 50% with respect to a light having any wavelength of an ultraviolet light.”, as taught in claim 14.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALEB E HENRY/Primary Examiner, Art Unit 2894